DETAILED ACTION
Applicant’s amendments and remarks, filed December 14, 2020, are fully acknowledged by the Examiner. Currently, claims 1-20 are pending with claims 1-7, 10-15 and 19 amended. The following is a complete response to the December 14, 2020 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sisterolli (WO 2010/135793 A1).
Regarding claim 1, Sisterolli provides for an energy delivery device comprising an elongate member which comprises a non-conductive material and defines a lumen for receiving a fluid (see figure 3 with the elongate member having a non-conductive material at 1 and the lumen therethrough), a distal face of the elongate member defining an aperture in communication with the lumen (again, see figure 3, with the beveled distal end face and the aperture formed 1 and forming an aperture in which the electrode is inserted), wherein all of the distal face defines a beveled surface (again, see figure 3 with the bevel at 26), the distal face consisting of a single electrically exposed conductive portion (as in figure 3, the single exposed portion at 6’’) and a single electrically insulated portion (see figure 3 with the portion formed by the upper portion of 1 that is along the upper edge of 26) wherein the single electrically exposed conductive portion is lateral to the aperture (as in figure 3, given that the conductive material forming 6 and 6’’ surround the aperture, it is then lateral to the aperture; in the alternative interpretation 6 is laterally within the aperture), the single electrically insulated portion extends radially from a wall of the aperture to a periphery of the distal face (via the radially extending arrangement of 6/6’’ as shown in figure 3; in the second interpretation, the extent of 1 extends radially as claimed), and all of the single electrically insulated portion is proximal of at least some of the single electrically exposed conductive portion (as illustrated in figure 3 with all of 1 being proximal to at least some of 6), the distal face being thereby configured to avoid creation of emboli upon delivery of energy via the single electrically exposed conductive portion. 
The Examiner notes that the “configured to avoid creation …” limitation is a functional recitation of the intended use of the claimed invention. IT has been held that such a functional recitation much result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the claimed function, then it meets the claim. In the instant case, the at least one electrically exposed conductive portion along with the at least one electrically insulated portion of the distal face would functionally be capable of avoiding the creation of emboli given 
	Regarding claim 2, Sisterolli provides that the single electrically exposed conductive portion comprises a distal surface of a single electrode located at a furthest distal portion of the beveled surface (see figure 3 with the distalmost end of 6’’ forming the furthest distal portion of 26).
Regarding claim 3, Sisterolli provides for that the distal surface of the electrode is generally crescent-shaped (in an alternative interpretation utilizing the embodiment in figure 2 the exposed electrode at 6 would be generally crescent shaped; the Examiner notes that substantially the same interpretation as applied to the embodiment of figure 3 in the rejections of claims 1 and 2 above is equally applicable to the embodiment in figure 2).
Regarding claim 4, Sisterolli provides for a wire electrically coupled to the electrode, the wire being operable to convey energy to the electrode (via forming the distal tip of the bevel as in figure 3).
Regarding claim 5, Sisterolli provides that the single electrode defines a distal portion of an outside of a sidewall of the elongated member (as in figure 3 with at least a portion of 6 forming a distal portion of an outside sidewall of the member)
	Regarding claim 6, Sisterolli provides that the single electrically insulated portion comprises a polymer located at a proximal portion of the distal face (see page 8, lines 24-26 providing for a polymer).
	Regarding claim 7, Sisterolli further provides, with respect to the second interpretation of the aperture set forth in the rejection of claim 1 above, that the single electrically insulated 1 defining the aperture therein, and filled by the electrode at 6).
Regarding claim 8, Sisterolli provides that the elongate member has an outer diameter of about 0.40 mm to about 1.5 mm to minimize hemodynamic instability upon puncturing tissue (See page 9, lines 13-14 and page 9, 21-22).
	Regarding claim 16, Sisterolli provides for a handle coupled to a proximal end of the elongate member (one of the syringe as in figure 9 or the hub 18 can be considered a handle).
Regarding claim 17, Sisterolli provides that the handle comprises an electrical connector operable to be coupled to an electrosurgical generator (in view of the syringe, the pin 19 would function as such).
	Regarding claim 18, Sisterolli provides that the handle comprises a fluid port for allowing for fluid communication between the lumen and a source of fluid (see figure 9 with the port at 16’).
	Regarding claim 19, Sisterolli provides that the handle comprises at least one orientation indicator for indicating a direction of a curve of a normally curved section of the elongate member (via the shape of the syringe indicating a direction of the normally curved outer surface of the shaft).
	Regarding claim 20, Sisterolli provides that the handle comprises a plurality of ridges for transmitting tactile feedback (see figure 9 showing ridges along the syringe including those at 25 and on 55).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sisterolli (WO 2010/135793 A1) as applied to claims 1 above, and further in view of Mirza et al. (US Pat. Pub. 2008/0086120 A1).
Regarding claims 9 and 10, while Sisterolli contemplates for the use of a device that is introducible and navigatable within the body, Sisterolli fails to specifically contemplate for a flexural rigidity of at least about 0.016 Nm2 or about 0.017 Nm2. Mirza discloses a similar device as that of Sisterolli and specifically contemplates the construction of an elongate member with a 
	Regarding claims 11 and 12, Sisterolli fails to contemplate the use of a radiopaque marker for marking a location of the single electrode, the marker being embedded in a sidewall of the elongate member. Mirza discloses a similar device as that of Sisterolli and specifically discusses in [0074] for the inclusion of a radiopaque marker to provide an indication of landmarks on a device including the location of an electrode. Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a marker embedded in a sidewall of the elongate member as in Mirza with the device of Sisterolli to provide for a manner of visually indicating the location of the single electrode at the distal end of the device of Sisterolli. Such would allow the user to utilize imaging during treatment with such visually indicating the location of the electrode within the body and relative to a treatment site.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mirza et al. (US Pat. Pub. 2008/0086120 A1) further in view of Sisterolli (WO 2010/135793 A1).
Regarding claim 1, Mirza provides for an energy delivery device (100) comprising an elongate member which comprises a non-conductive material and defines a lumen for receiving a fluid (see figure 1A with the elongate member shown therein with insulator 104 and the lumen defined therethrough), a distal face of the elongate member defining an aperture in communication with the lumen (in figure 1a, the distal end of 112 has a aperture formed therethrough), wherein all of the distal face defined a surface (see 102/106 defined a face and surface), the distal face consisting of a single electrically exposed conductive portion (as in figure 1A, the single exposed portion at 106), wherein the single electrically exposed conductive portion is lateral to the aperture (as in figure 1A, the electrode is laterally outside to the aperture), and all of a single electrically insulated portion is proximal of at least some of the single electrically exposed conductive portion (as in figure 1A, all of 112 is proximal to 106). 
Mirza fails to specifically provide that all of the distal face defines a beveled surface, that the distal face includes a single electrically insulated portion that extends radially from a wall of the aperture to a periphery of the distal face, and that the distal face is thereby configured to avoid the creation of emboli upon delivery of energy.
Sisterolli discloses a similar device as that of Mirza to provide for the penetration of a device through the body. Therein, Sisterolli specifically contemplates a distal face of an elongate member defining an aperture in communication with the lumen (figure 3 provides for a beveled distal end face and the aperture formed therethrough; an alternative interpretation, the aperture is formed by the opening in the insulation 1 and forming an aperture in which the electrode is inserted), wherein all of the distal face defines a beveled surface (again, see figure 3 with the 26), the distal face consisting of a single electrically exposed conductive portion (as in figure 3, the single exposed portion at 6’’) and a single electrically insulated portion (see figure 3 with the portion formed by the upper portion of 1 that is along the upper edge of 26) wherein the single electrically exposed conductive portion is lateral to the aperture (as in figure 3, given that the conductive material forming 6 and 6’’ surround the aperture, it is then lateral to the aperture; in the alternative interpretation 6 is laterally within the aperture), the single electrically insulated portion extends radially from a wall of the aperture to a periphery of the distal face (via the radially extending arrangement of 6/6’’ as shown in figure 3; in the second interpretation, the extent of 1 extends radially as claimed), and all of the single electrically insulated portion is proximal of at least some of the single electrically exposed conductive portion (as illustrated in figure 3 with all of 1 being proximal to at least some of 6).
Sisterolli further provides that its distal face would be configured to avoid creation of emboli upon delivery of energy via the single electrically exposed conductive portion. The Examiner notes that the “configured to avoid creation …” limitation is a functional recitation of the intended use of the claimed invention. It has been held that such a functional recitation much result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the claimed function, then it meets the claim. In the instant case, the at least one electrically exposed conductive portion along with the at least one electrically insulated portion of the distal face would functionally be capable of avoiding the creation of emboli given that Bales provides for the structure as claimed and can readily provide for the avoidance of the creation of emboli via, for example, aiding in the avoidance of coring of tissue.

	Regarding claim 2, in view of the combination of Mirza and Sisterolli provides that the single electrically exposed conductive portion comprises a distal surface of a single electrode located at a furthest distal portion of the beveled surface. Such would be provided in view of the combination with the distal arrangement with Sisterolli and its provision in figure 3 with the distalmost end of 6’’ forming the furthest distal portion of 26.
Regarding claim 3, in view of the combination with Sisterolli above, the combination arrangement further provides that the distal surface of the electrode is generally crescent-shaped. Such is provided with the arrangement of Sisterolli and an alternative interpretation that utilizes the embodiment in figure 2 with the exposed electrode at 6 being generally crescent shaped.
Regarding claim 4, Mirza provides for a wire electrically coupled to the electrode, the wire being operable to convey energy to the electrode (see the wire at 500 in figure 5B).
Regarding claim 5, in view of the combination with Sisterolli, Sisterolli further provides that the single electrode defines a distal portion of an outside of a sidewall of the elongated member. Such is in view of the provision of the distal face arrangement from Sisterolli and its 6 forming a distal portion of an outside sidewall of the member.
	Regarding claim 6, in view of the combination with Sisterolli, Mirza provides that the single electrically insulated portion comprises a polymer located at a proximal portion of the distal face (104 of Mirza is a polymer as in [0054]).
	Regarding claim 7, Sisterolli further provides, with respect to the second interpretation of the aperture set forth in the combination with Sisterolli in the rejection of claim 1 above, that the single electrically insulated portion encircles the aperture and only the single electrically insulated portion defines the aperture. Such is via 1 defining the aperture therein, and filled by the electrode at 6.
Regarding claim 8, Mirza provides that the elongate member has an outer diameter of about 0.40 mm to about 1.5 mm to minimize hemodynamic instability upon puncturing tissue (see [0038]).
Regarding claims 9 and 10, Mirza discloses the construction of an elongate member with a flexural rigidity as set forth in either claims 9 and 10 (see [0030] discussing overlapping values for the flexural rigidity). 
	Regarding claims 11 and 12, Mirza discloses the inclusion of a radiopaque marker to provide an indication of landmarks on a device including the location of the single electrode, the radiopaque marker being embedded in a sidewall of the elongate member (see [0074]). 
Regarding claim 13, Mirza provides that the elongate member comprises a normally curved section wherein a distal section of the elongate member which is distal to the normally curved section is orientated in a different direction than a proximal section of the elongate 300 or figure 7 with the curved area at 300/212).
	Regarding claims 14 and 15, Mirza provides that the normally curved section has a curve length of about 10 cm to about 25 cm and transverses about 20 to 40 degrees of a circle, or has a curve length of about 4 cm to about 7 cm and transverse about 70 to 110 degrees of a circle (see [0041]).
	Regarding claim 16, Mirza provides for a handle coupled to a proximal end of the elongate member (110).
Regarding claim 17, Mirza provides that the handle comprises an electrical connector operable to be coupled to an electrosurgical generator (at 502 as in figure 5B).
	Regarding claim 18, Mirza provides that the handle comprises a fluid port for allowing for fluid communication between the lumen and a source of fluid (See figure 5B with the proximal end of 108/110 defining a port for fluid communication).
	Regarding claim 19, Mirza provides that the handle comprises at least one orientation indicator for indicating a direction of a curve of a normally curved section of the elongate member (see [0067]).
	Regarding claim 20, Mirza provides that the handle comprises a plurality of ridges for transmitting tactile feedback (see [0068]).
Response to Arguments
Applicant’s arguments, see pages 5-12 of the Remarks filed December 14, 2020, with respect to the rejections of claims 1-20 under various ground based on 35 U.S.C. 102(a)(1) and 103 have been fully considered and are persuasive. Applicant argues on pages 5 and 6 of the Remarks with respect to the rejection of independent claim 1 under 35 U.S.C. 102(a)(1) as 
Claims 1-8 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sisterolli (WO 2010/135793 A1).
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sisterolli (WO 2010/135793 A1) as applied to claims 1 above, and further in view of Mirza et al. (US Pat. Pub. 2008/0086120 A1).
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mirza et al. (US Pat. Pub. 2008/0086120 A1) further in view of Sisterolli (WO 2010/135793 A1).
It is the Examiner’s position that the new grounds of rejection under each of 35 U.S.C. 102(a)(1) and 103 fully address each and every limitation in the amended claims for at least the reasoning set forth in the action above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794